Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's amendments and arguments have been entered and fully considered, but the arguments are not persuasive for reasons set below.

Applicant primarily argues:
“Thus, it is not just the shape of shell unit structure within broad sizing ranges that produces the claimed isotropic stiffness, as Examiner alleges. Instead, it is a particular combination of these features and the shape of the cell structure that results in the claimed isotropic stiffness.”
Remarks, p. 6
The examiner respectfully traverses as follows:
	It is agreed not just the shape results in isotropic stiffness, however, as set forth in the Office Action mailed 10/05/2020, Han discloses a cell shape, cell size (i.e., junction length), wall thickness and diameter size overlapping those disclosed in the instant applications specification at paragraphs [0031]-[0033].
	Therefore, within the overlapping ranges, given that Han teaches a shellular that is substantially identical to the presently claimed shell unit cell in structure, it is clear that the shellular of Han would inherently be capable of having an isotropic stiffness.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
 	Further,  it is not clear how the prior art can disclose the same cellular structure as presently claimed comprising the same shape and dimensions as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Applicant’ s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office’s position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed structure and claimed amounts.

Applicants further argue:
“Thus, Berger does not teach the isotropic characteristics claimed but at most a motivation to seek such isotropic nature, a need missing from Kang.

Additionally, or alternatively, Kang recognizes and solves the issue of premature local buckling that occurs in shellulars does not occur in thin film structures manufactured in TPMS type production. (See pg. 5, lines 182-189). Thus, Kang teaches mass-producing TPMS structures with 3D, porous, thin film structures similar to 3D trusses. (Id.) As explained above, obviousness cannot be found when the primary reference does not disclose or suggest the problem that is addressed by the elements for incorporation from the secondary reference.”
Remarks, p. 9
The examiner respectfully traverses as follows:
	As set forth in the MPEP 2144 IV, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different 
Further, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). See MPEP 2144 II.  Kang teaches the three-dimensional thin film porous structure has high strength and stiffness by suppressing early local buckling and stress concentration when external load is applied (p. 13). Given that Berger is drawn lightweight structural materials, like Kang, and expressly teaches motivation to have isotropic properties (i.e., non-directional material properties are advantageous in many applications where loads are multi-axial (multi-directional), or simply to avoid the complexity of designing with anisotropic materials (Berger, [0004])), it is the examiners position one of ordinary skill in the art would modify the cells of Kang to have isotropic properties such as isotropic stiffness.
While Applicant argues obviousness cannot be found when the primary reference does not disclose or suggest the problem that is addressed by the elements for incorporation from the secondary reference, it is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant's argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103.



/M.O./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784